Filed 5/12/16 P. v. Jackson CA2/3
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION THREE



THE PEOPLE,                                                                B264923

         Plaintiff and Respondent,                                         (Los Angeles County
                                                                           Super. Ct. No. KA106993)
         v.

JAMES MAURICE JACKSON,

         Defendant and Appellant.




         APPEAL from an order of the Superior Court of Los Angeles County,
Salvatore T. Sirna, Judge. Affirmed.
         Elizabeth K. Horowitz, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney
General, Lance E. Winters, Senior Assistant Attorney General, Mary Sanchez and
Michael J. Wise, Deputy Attorneys General, for Plaintiff and Respondent.


                            _______________________________________
                                   INTRODUCTION
       Defendant James Maurice Jackson pled guilty to felony forgery and admitted he
suffered a prior conviction for a serious or violent felony. Jackson was sentenced to
four years in state prison. After California voters passed Proposition 47, the Safe
Neighborhoods and Schools Act, Jackson petitioned the trial court for resentencing to
reduce his felony conviction to a misdemeanor. The court denied the petition, finding
the property at issue was worth more than $950. We affirm.
                           PROCEDURAL BACKGROUND
       In August 2014, Jackson tried to cash a forged check at a bank and was arrested.
He was charged with felony second-degree commercial burglary (Pen. Code, § 459;1
count 1), felony forgery (§ 470, subd. (d); count 2), and misdemeanor theft of
identifying information (§ 530.5, subd. (c)(1); count 3). It was also alleged that, in
2012, Jackson suffered a prior conviction for first-degree burglary (§ 459), a serious or
violent felony under sections 667.5, subdivisions (b)-(j), and 1170.12, subdivision (b).
In October 2014, Jackson pled guilty to count 2, felony forgery, and admitted the prior
strike conviction. He was sentenced to four years in state prison.
       On March 6, 2015, Jackson filed a petition to reduce his conviction for felony
forgery to a misdemeanor. On his petition, Jackson checked the box indicating “[t]he
amount in question is not more than $950.00.”
       On April 7, 2015, the court held a hearing on Jackson’s petition. In opposing the
petition, the prosecutor stated, “[the previous prosecutor] left notes, and I’m looking at
the file. The check that the defendant tried to cash was over $1,200.” The court
responded, “All right. So that doesn’t qualify under Prop 47. The defendant’s petition
is denied.”
       On January 25, 2016, after Jackson filed this appeal, we ordered the trial court to
conduct a record settlement proceeding and prepare a report and augmented record




1
       All undesignated statutory references are to the Penal Code.

                                             2
identifying what documents, if any, it relied on in denying Jackson’s petition.2 On
January 27, 2016, pursuant to our order, the court conducted a record settlement
proceeding. In its report, the court stated that it reviewed the information filed against
Jackson, Jackson’s petition, and a copy of the forged check in the amount of $1,200
allegedly used by Jackson in committing the underlying forgery, which Jackson had
attached to his petition. The court included in the augmented record a copy of the
$1,200 check, which was not included in the original clerk’s transcript filed on appeal.
The court stated that it denied Jackson’s petition because Jackson did not meet his
burden of demonstrating that the value of the property at issue in his forgery conviction
was less than $951.
                                      DISCUSSION
       Jackson contends the trial court impermissibly relied on evidence outside the
record of conviction in denying his Proposition 47 petition. Specifically, Jackson
argues the court erred in relying on the forged $1,200 check he attached to his petition
and the prosecutor’s representation that the value of the forged check exceeded $950.
Jackson also contends there is no evidence in the record of conviction to establish that
the value of the forged check exceeded $950.
       1.     Proposition 47
       In November 2014, California voters enacted Proposition 47, reducing certain
drug and theft offenses to misdemeanors unless committed by ineligible defendants.
(§ 1170.18, subds. (a)-(c); People v. Lynall (2015) 233 Cal.App.4th 1102, 1109.)
“These offenses had previously been designated as either felonies or wobblers (crimes
that can be punished as either felonies or misdemeanors).” (People v. Rivera (2015)
233 Cal.App.4th 1085, 1091.) The statute also contains a resentencing provision,
whereby persons “ ‘currently serving’ a felony sentence for an offense that is now
a misdemeanor under Proposition 47, may petition for a recall of that sentence and
request resentencing in accordance with the statutes that were added or amended by

2
       We also requested the parties submit supplemental letter briefs discussing the
significance, if any, of the contents of the trial court’s report and augmented record.

                                             3
Proposition 47.” (Id. at p. 1092.) To be eligible for resentencing, the person must show
he or she “would have been guilty of a misdemeanor . . . had this act been in effect at
the time of the offense.” (§ 1170.18, subd. (a).)
       Here, Jackson was convicted of forgery under section 470, a crime eligible for
resentencing under Proposition 47. (§ 1170.18, subds. (a) & (b); People v. Hoffman
(2015) 241 Cal.App.4th 1304, 1308.) As amended by Proposition 47, section 473
provides, “any person who is guilty of forgery relating to a check, . . . where the value
of the check . . . does not exceed nine hundred fifty dollars ($950), shall be punishable
by imprisonment in a county jail for not more than one year.” (§ 473, subd. (b).)
       “We review a ‘[superior] court’s legal conclusions de novo and its findings of
fact for substantial evidence.’ [Citation.]” (People v. Perkins (2016) 244 Cal.App.4th
129, 136 (Perkins).) Review of Proposition 47 cases involves issues of statutory
interpretation, which we review de novo. (See People v. Sherow (2015)
239 Cal.App.4th 875, 878 (Sherow) [“our review of this appeal is based solely on our
interpretation of the statute, which we review de novo”]; see also People v. Rizo (2000)
22 Cal.4th 681, 685 [“In interpreting a voter initiative like [Proposition 47], [the courts]
apply the same principles that govern statutory construction”]; Kavanaugh v.
West Sonoma County Union High School Dist. (2003) 29 Cal.4th 911, 916 [“the trial
court’s legal interpretation of [a statute] is subject to de novo review”].)
       2.     The trial court properly denied Jackson’s Proposition 47 petition
       As a preliminary matter, we note that the party petitioning for resentencing under
Proposition 47 bears the burden of establishing eligibility for relief. (See Perkins,
supra, 244 Cal.App.4th at p. 136; Sherow, supra, 239 Cal.App.4th at pp. 878-879;
People v. Rivas-Colon (2015) 241 Cal.App.4th 444, 449-450.) “[A] successful
petition . . . must set out a case for eligibility, stating and in some cases showing the
offense of conviction has been reclassified as a misdemeanor and, where the offense of
conviction is a theft crime reclassified based on the value of stolen property, showing
the value of the property did not exceed $950.” (Perkins, supra, 244 Cal.App.4th at
pp. 136-137.) This burden requires the petitioner to “attach information or evidence


                                              4
necessary to enable the court to determine eligibility.” (See Sherow, supra,
239 CalApp.4th at p. 880; see also Perkins, supra, 244 Cal.App.4th at p. 141 [the
petitioner “should describe the stolen property and attach some evidence, whether
a declaration, court documents, record citations, or other probative evidence showing,
for each conviction, that the stolen [property] did not exceed $950 in value”].)
       In demonstrating eligibility for resentencing under Proposition 47, the petitioner
is not limited to evidence contained in the record of conviction. Indeed, it is often
necessary to review extra-record evidence to determine eligibility for resentencing
under Proposition 47 because such a determination turns on the factual question of the
value of the property at issue in the qualifying offense. (Perkins, supra,
244 Cal.App.4th at p. 140, fn. 5.) That value likely was not important at the time of the
original conviction, since it was not an element of the offense. (Ibid.) As a result, the
record in most cases involving a qualifying theft offense is unlikely to contain evidence
sufficient to determine the value of the property at issue. (Ibid.) Thus, when filing
a petition for resentencing under Proposition 47, a petitioner may submit extra-record
evidence to establish the value of the property in the qualifying theft offense. (Ibid; see
also Sherow, supra, 239 Cal.App.4th at p. 880 [“[a] proper petition could certainly
contain at least [defendant’s] testimony about the nature of the items taken”].)
       Here, although Jackson alleged in his petition that the value of the forged check
was less than $951, the evidence he attached to his petition contradicted that allegation.
As noted, Jackson attached to his petition a copy of the forged check that led to his
underlying conviction for felony forgery. The check was written for $1,200, which
exceeds the $950 threshold for resentencing eligibility under Proposition 47. In its
supplemental report, the court clarified that it relied on that check in determining that
Jackson’s forgery conviction was not eligible for resentencing.
       Jackson contends the court should not have relied on the check attached to his
petition because it was not part of the record of conviction. However, as noted, a court
may look to evidence outside the record of conviction when determining eligibility for
resentencing under Proposition 47. (See Perkins, supra, 244 Cal.App.4th at p. 140,


                                             5
fn. 5.) In addition, by attaching the check to his petition, Jackson admitted that his
forgery conviction involved property exceeding $950. (See Minish v. Hanuman
Fellowship (2013) 214 Cal.App.4th 437, 456 [a judicial admission may be made in
a pleading and is conclusive as to the truth of the matter admitted].) Because the check
established that Jackson’s forgery conviction involved property worth more than $950,
the court properly found that the conviction was not eligible for resentencing under
Proposition 47.
                                     DISPOSITION
       The trial court’s order denying Jackson’s petition is affirmed.


       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                                         LAVIN, J.

WE CONCUR:




       EDMON, P. J.




       ALDRICH, J.




                                             6